Case 6:18-cv-01069-RBD-LRH Document 147 Filed 04/29/20 Page 1 of 4 PageID 3643



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

 JOHN DOE,

        Plaintiff,

 v.                                                       Case No. 6:18-cv-1069-Orl-37LRH

 ROLLINS COLLEGE,

       Defendant.
 _____________________________________

                                          ORDER


        This matter is before the Court on Plaintiff John Doe’s (“Doe”) Motion for a

 Preliminary Injunction (Doc. 137 (“Motion”).) Defendant Rollins College (“Rollins”)

 responded (Doc. 142) and Doe replied (Doc. 144). The Court held a hearing on the matter

 on April 29, 2020 (Doc. 146 (“Hearing”)) and issued an oral ruling denying the Motion.

 This order follows.


                                    I.     BACKGROUND

        Doe attended Rollins and was found responsible for sexual misconduct in March

 2018. (See Doc. 56-10.) Doe received his degree and his transcripts note no discipline. (See

 Doc. 61-9, p. 62:5–21.) Doe sued Rollins for breach of contract and violations of Title IX in

 relation to the sexual misconduct investigation against him. (Doc. 14.) On summary

 judgment, the Court found for Rollins on Doe’s Title IX claims. (Doc. 117.) But Doe’s

 breach of contract claims survived. (See id.) The case is set for trial but has been delayed

 due to COVID-19. (See Doc. 130.) Now Doe moves for a preliminary injunction, seeking
                                              -1-
Case 6:18-cv-01069-RBD-LRH Document 147 Filed 04/29/20 Page 2 of 4 PageID 3644



 to enjoin Rollins from reporting Doe’s discipline. (Doc. 137.) After briefing and the

 Hearing (Docs. 137–44, 146), the Court orally denied the Motion.

                                      II.    D ISCUSSION


        A district court may issue a preliminary injunction when the movant

 demonstrates: (1) a substantial likelihood of success on the merits; (2) that irreparable

 injury will be suffered unless the injunction issues; (3) the threatened injury to the movant

 outweighs whatever damage the proposed injunction may cause the opposing party; and

 (4) if issued, the injunction would not be adverse to the public interest. See Four Seasons

 Hotels & Resorts, B.V. v. Consorcio Barr, S.A., 320 F.3d 1205, 1210 (11th Cir. 2003).

 Preliminary injunctions are “drastic” and “extraordinary” remedies, not to be issued

 unless the movant has “clearly established” the burden of persuasion on each element.

 Id. (citation omitted). They are the exception, not the rule. Id.


        As the Court explained at the Hearing, the Motion fails to show irreparable

 harm—so relief is not warranted. See Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000)

 (explaining “the absence of a substantial likelihood of irreparable injury . . . make[s]

 preliminary injunctive relief improper” (citations omitted)). Doe says his ability to apply

 to graduate schools is impaired because of Rollins’s disciplinary finding against him. (See

 Docs. 137, 137-1.) But this finding has been in place for two years and Doe has not moved

 for a preliminary injunction until now. (See Doc. 56-10; cf. Doc. 137.) This delay cuts

 against Doe’s claim that his harm is irreparable and imminent. See Wreal, LLC v.

 Amazon.com, Inc., 840 F.3d 1244, 1248 (explaining “[a] delay in seeking a preliminary

                                              -2-
Case 6:18-cv-01069-RBD-LRH Document 147 Filed 04/29/20 Page 3 of 4 PageID 3645



 injunction of even only a few months . . . . militates against a finding of irreparable harm”

 (emphasis added)). A preliminary injunction maintains the status quo and Doe’s

 requested relief would uproot the position of the parties that has been in place for two

 years. See Bloedorn v. Grube, 631 F.3d 1218, 1229 (11th Cir. 2011). Doe has not shown he

 will suffer significant harm waiting for a jury to decide. Having failed to show irreparable

 injury, the Motion fails without the need to examine the remaining criteria. See Siegel, 234

 F.3d at 1176. So the Motion is denied.


        It is ORDERED AND ADJUDGED that Plaintiff’s Motion for a Preliminary

 Injunction (Doc. 137) is DENIED.


        DONE AND ORDERED in Chambers in Orlando, Florida, on April 29, 2020.




 Copies to:
 Counsel of Record

                                              -3-
Case 6:18-cv-01069-RBD-LRH Document 147 Filed 04/29/20 Page 4 of 4 PageID 3646




                                     -4-
